AMENDMENT TO THE ETF SERIES SOLUTIONS FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the 5th day of November, 2013, to the Fund Accounting Servicing Agreement, dated as of May 16, 2012, as amended (the "Agreement"), is entered into by and between ETF SERIES SOLUTIONS, a Delaware statutory trust (the "Trust") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add the Vident Core US Equity Fund and to amend the fees; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the Agreement as follows: Exhibit C is hereby superseded and replaced with Amended Exhibit C attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ETF SERIES SOLUTIONS U.S. BANCORP FUND SERVICES, LLC By: /s/ Michael A. Castino By: /s/ Michael L. Ceccato Name: Michael A. Castino Name: Michael L. Ceccato Title: President
